Citation Nr: 0526554	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  91-48 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed on a direct basis and as secondary to the 
service-connected gastrointestinal disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The appellant served on active duty for training from 
February 25, 1980 to May 22, 1980.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 decision of the RO 
that denied the appellant's claim of service connection for a 
psychiatric disorder.

In January 1992, February 1995, and August 1999, the Board 
remanded the case to the RO for additional development of the 
record.

In June 2002, the Board denied the appellant's claim of 
service connection for an acquired psychiatric disorder.  He 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).

In a February 2003 Order, the Court vacated the Board's June 
2002 decision, and remanded this case to the Board for 
readjudication.

Thereafter, in September 2003, the Board remanded the claim 
for further evidentiary development and readjudication in 
light of the Court's directives. 

The requested development was completed, and the RO issued a 
Supplemental Statement of the Case (SSOC) in March 2005 in 
which it continued to deny the claim of service connection 
for an acquired psychiatric disorder.  The claims folder was 
then returned to the Board.



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection, 
and the VA has made reasonable efforts to develop such 
evidence.

2.  The veteran's currently demonstrated dysthymic disorder 
is shown as likely not to have been caused by his service-
connected gastrointestinal disorder.



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a dysthymic disorder is proximately 
due to or the result of the service-connected 
gastrointestinal disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

As noted in the Introduction, the veteran's claim was denied 
by the Board in a June 2002 decision.  He subsequently 
appealed that decision to the Court.

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
motion requesting that the Court vacate the Board's June 2002 
decision and remand the veteran's claim for further 
development and readjudication.

In that Motion, the parties asserted that the Board had 
failed to identify evidence showing that VA had satisfied the 
notification requirements of the VCAA.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  In February 2003, the Court 
vacated the Board's June 2002 decision, and remanded this 
case to the Board for readjudication.

The Board subsequently remanded this case to the RO in 
September 2003 to ensure that the veteran was provided 
appropriate notice pursuant to the requirements of the VCAA.  
The claims folder has since been returned to the Board.

Having reviewed the complete record, the Board finds that the 
notification requirements of VCAA have now been satisfied in 
this case.  In this regard, the Board notes an evidence 
development letter dated in August 2004 in which the RO 
advised the veteran of the type of evidence necessary to 
substantiate his claim.

In addition, the RO also advised the veteran of his and VA's 
responsibilities under the VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.

Although this letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claim in the 1990 rating decision.

Furthermore, the notice letter provided to the veteran was 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to him.

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's VA treatment records and arranged for him to 
undergo several psychiatric examinations to determine the 
nature and etiology of the claimed disability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  


Factual Background

The service medical records are negative for any complaints 
or treatment for psychiatric problems.  In a report of 
medical history completed in August 1979, the veteran 
indicated that he did not have depression or nervous trouble 
of any sort.  

On April 1, 1980, during service, the veteran was admitted to 
the hospital at Fort Benning, Georgia for viral 
gastroenteritis and a viral syndrome (rule out pneumonitis or 
pneumonia).  

On a physical examination for separation purposes on April 
14, 1980 at Fort Benning, the veteran was clinically 
evaluated as normal.  A subsequent military record prepared 
at Camp Santiago, Puerto Rico, shows that he was seen on July 
4, 1980 for what was believed to be pharyngitis and 
gastroenteritis.  

In April 1989, the RO received the claim of service 
connection for a nervous system disorder.  He indicated that 
his condition was the result of ulcers.  

In an April 1989 statement, the veteran requested that he be 
evaluated for post-traumatic stress disorder (PTSD).  

In a March 1990 letter, Dr. D.C., a psychiatrist, indicated 
that the appellant had sought treatment from him on four 
occasions since June 1988.  The psychiatrist noted the 
appellant had complained of having epigastric discomfort, 
abdominal pain, inappetence, insomnia, nightmares, inability 
to concentrate, inability to tolerate noises or being in a 
group, crying spells, isolation at home from family and 
friends, sadness, easy provocation to aggression and loss of 
patience with a gastrointestinal ailment to the point where 
he preferred to be dead if his condition did not improve.  

In the evaluation, it was noted that the appellant's mood was 
depressed and that his memory was poor for all events.  The 
diagnoses were those of (1) major depression as a maturation 
of (2); and (2) psychophysiological gastrointestinal 
reaction.  

Dr. D.C. commented that the appellant suffered a viral 
gastroenteritis on active duty and had since been suffering 
gastrointestinal and emotional symptoms.  He stated that the 
appellant developed a psychophysiological gastrointestinal 
reaction which had matured into his present illness of major 
depression.  

In a March 1990 rating decision, the RO denied service 
connection for peptic ulcer disease.  In a September 1990 
decision, the RO also denied the appellant's claim of service 
connection for a psychiatric disorder.  The veteran 
subsequently appealed these denials.  

In a May 1991 letter, Dr. D.C. indicated that the appellant 
had received psychiatric treatment from him since June 1988, 
and that his diagnoses were those of (1) major depression as 
a maturation of (2); and (2) psychophysiological 
gastrointestinal reaction.  

At a June 1991 hearing at the RO before a Hearing Officer, 
the appellant testified that, while on active duty, he was 
hospitalized for a pulmonary condition which became 
complicated with viral gastroenteritis that gave him pains, 
anxiety, and uneasiness.  He said that his gastrointestinal 
condition affected his emotional state and nerves, so he 
sought treatment with Dr. D.C.  He further testified that his 
psychiatrist felt that his nervous condition began with his 
stomach condition.  

In March 1992, the veteran underwent a VA psychiatric 
examination.  In the report of this examination, it was noted 
that the appellant had complained of feeling down and having 
a blank mind, frustration, multiple stomach problems and 
variation in moods with periods of crying and aggression.  

He also complained of having poor sleep, irritability, 
anxiety and tension.  He reported that his emotional 
conditions produced tension and gastric hypersecretion with 
gastrointestinal symptoms.  He also reported that he had 
serious digestive problems and that anticipation of his 
digestive problems made him very anxious and tense.  The 
appellant was evaluated, and the examiner stated that there 
was no evidence whatsoever of PTSD symptomatology.  The 
diagnosis was that of dysthymia.  

In the report of a March 1992 VA gastrointestinal 
examination, the examiner noted a diagnosis of 
psychophysiologic gastrointestinal reaction (irritable 
colon), and history of viral gastroenteritis in 1980.  

In a May 1992 addendum to the March 1992 VA psychiatric 
examination report, the examiner noted that the appellant's 
current psychiatric condition appeared to be the emotional 
response to his chronic and active gastrointestinal 
condition.  He stated that there was no evidence provided in 
order for him to responsibly answer the question of whether 
the appellant's psychiatric disorder was attributable to 
military service (especially after 3 months of service).  

The examiner stated that there was no evidence whatsoever in 
the appellant's history or complaint as to justify or suspect 
a diagnosis of PTSD.  The examiner noted that it was 
important to clarify that "psychological gastrointestinal 
reaction" was not a DSM-III (Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition) psychiatric 
diagnosis.  

In a May 1993 decision, the RO denied service connection for 
a psychiatric disorder to include PTSD.  

During a psychiatric evaluation conducted by Dr. Y.M. in 
November 1994, the appellant reported a history of previous 
psychiatric treatment in Puerto Rico on several occasions and 
a hospitalization from April 1989 to March 1990.  He also 
reported that he had been diagnosed with major depression, 
which he said had continued to affect him through 1992, and 
that he also had a gastrointestinal condition diagnosed as 
psychophysiological gastrointestinal reaction.  

During that evaluation, the veteran complained of having 
insomnia, restlessness, depression, suicidal thoughts, 
frightening nightmares in which he felt that he was enclosed 
in a tube, and periods of confusion whereby he did not 
recognize his surroundings, causing him to become scared and 
"paralyzed."  

He reported that he was treated with anti-depressive 
medication while in service.  He reported that, after his 
mother died, he became very depressed and was unable to work, 
quitting his job as a handyman.  

In the report of this evaluation, it was noted that the 
appellant's memory appeared impaired for both recent and 
remote events, that his perceptual processes appeared 
disturbed, and that he admitted to having visual and auditory 
hallucinations.  The diagnosis was that of major depression.  

Dr. Y.M. prescribed anti-depressive medication.  The 
psychiatrist also noted that, subsequent to the evaluation, 
the appellant continued to complain of nightmares and 
anxiety, for which his medication was adjusted.  

Records received from the Social Security Administration 
indicate that the appellant was awarded benefits 
(Supplemental Security Income) in a July 1995 decision, based 
on a diagnosis of major depression.  

During a fee-basis VA psychiatric examination conducted in 
February 1999, the appellant (with assistance of an 
interpreter) reported that he suffered from depression which 
he believed began back in 1980 when he claimed he began to 
lose weight as the result of a gastrointestinal disorder that 
he claimed precipitated his depression.  

He complained of having crying spells, feelings of 
hopelessness, helplessness, decreased sleep, decreased 
appetite, decreased sexual drive, decreased concentration, 
and little energy.  He denied feeling isolation, apathy, 
amotivation, anhedonia, and suicidal ideation.  

The veteran denied all manic and psychotic symptomatology.  
He stated that he sensed people sometimes followed him around 
and that he believed he had PTSD.  He reported suffering from 
nightmares which included content involving accidents and 
people cutting his jugular vein.  

He was vague in his description of claimed "flashbacks."  He 
denied any physiologic concomitants to the flashbacks or 
nightmares.  He did not describe reliving any experiences 
from his military service.  He reported that he suffered from 
ulcers and HIV (human immunodeficiency virus), for which he 
took many medications.  

The examiner stated that "[a]ll provided medical records were 
reviewed" and remarked that the reports were not conclusive 
in terms of the diagnoses reached and the criteria used in 
order to diagnose the appellant.  Further in his report, the 
examiner inexplicably indicated that he did not have any of 
the appellant's medical records for review.  

The examiner indicated that the psychiatric medical records 
provided to him seemed to confirm that the appellant had a 
stomach problem with a precipitous loss of weight and that 
they seemed to indicate that his depression began at that 
time, whether directly related to that or not was unknown.  

On the examination, it was noted, among other things, that 
the appellant's mood was dysphoric; that he denied auditory 
or visual hallucinations and suicidal or homicidal ideations; 
that he had some thoughts about people following him, but was 
able to state that they were not true; that his immediate 
recall (of a digit span) was intact; that his recent memory 
was impaired (he could not recall three objects after three 
minutes but could remember in detail his breakfast fare and 
his way out of the interview room); and that his remote 
memory was grossly intact.   

The examination diagnosis was that of dysthymic disorder.  
The examiner also found that the appellant did not suffer 
from PTSD.  The examiner explained that the appellant did 
exhibit symptoms of depression which had lasted for a number 
of years, "probably since 1980 when he first found out about 
his medical condition" and that he thus he met the criteria 
for dysthymic disorder.  

The examiner noted that his symptoms, although chronic, were 
not of a severity which would highlight a major depressive 
disorder.  The examiner remarked that it appeared from the 
appellant's history and review of the medical records that 
his depression occurred secondary to the weight loss and 
stomach problems he suffered back in 1980 per the appellant's 
report.  

The examiner stated that "[t]hese problems, being physical, 
must be determined by your assessor whether or not they are 
related to his basic training and term in service."  

The examiner added that the depression, however, because it 
was related to that stressor, would have been given a 
diagnosis of adjustment disorder at that time.  He concluded 
stating that, because the appellant's symptoms had extended 
over a great length of time and appeared at a chronic low to 
moderate level, they now qualified for the diagnosis of 
dysthymic disorder.  

In August 1999, the Board once again remanded the case to the 
RO for additional development.  The Board also granted 
service connection for a gastrointestinal disability 
manifested by irritable colon syndrome.  In an August 1999 
rating decision, the RO effectuated the decision granting 
service connection for a gastrointestinal disability.  

In an August 1999 letter, the RO requested the veteran to 
provide information concerning medical treatment for his 
claimed disability.  He responded in September 1999, 
submitting forms which indicated treatment from Dr. D.C. in 
March 1990, VA (San Juan) in May 1992, Dr. Y.M. in February 
1996, and the Department of Health and Human Services (Social 
Security Administration) in September 1995.  In a December 
1999 letter, the RO informed the veteran that it had 
requested medical evidence from the sources he identified.  

In December 1999, the RO received records from the VA Medical 
Center (VAMC) dated from November 1997 to December 1999, 
which revealed that the veteran had received treatment during 
that period for a variety of disabilities.  

The records in September 1998 indicate that the appellant had 
a history of depression but had never been seen at VA, 
instead seeking treatment from a county psychiatrist.  

A September 1998 clinical record indicates that he was seen 
by a staff psychiatrist, who noted that he had a number of 
depressive episodes in the past, starting in Puerto Rico, and 
that the episodes seemed to be short-lived and triggered by 
environmental events such as his mother's death, etc.  

The records in 1998 and 1999 indicate continuing treatment 
for depression, as well as treatment for an HIV positive 
status and hepatitis.  

In the report of a May 1999 psychiatric evaluation, the 
examiner noted a diagnosis of adjustment disorder with mixed 
emotions, rule out organic brain disorder, and polysubstance 
abuse in remission.  

During a June 1999 psychiatric evaluation, the veteran 
reported a history of initial psychiatric treatment in Puerto 
Rico following the death of his parents in the period of 
1989-1990.  His recent and remote memory was poor.  He 
reported auditory hallucinations.  

The diagnoses were those of rule out AIDS dementia, rule out 
psychosis of undetermined type, and rule out depression not 
otherwise specified.  

In the report of a September 1999 psychiatric evaluation, it 
was noted that the appellant's first treatment for depression 
was following the death of his mother in 1988.  The 
assessment was that of major depressive disorder, recurrent, 
with history of drug abuse.  

In December 1999, the RO received records from the San Juan, 
Puerto Rico VAMC dated from March 1992 to April 1995.  In a 
note, the VAMC indicated that records were only available 
from 1992 to 1995.  These records pertained to evaluation of 
the appellant's gastrointestinal disorder.  

The medical records received from Dr. Y.M., dated from 
October 1993 to June 1999, indicate that the appellant 
received treatment for major depression.  In a February 1996 
statement, Dr. Y.M. indicated that the appellant suffered 
from major depression (according to criteria of DSM-IIIR) and 
took anti-depressive medication.  

During a fee-basis VA psychiatric examination conducted in 
October 2000, the appellant complained of having some 
confusion, visual and auditory hallucinations for 10 years or 
longer, paranoia for 15 to 20 years (he said he was uncertain 
but believed his psychotic symptoms began while he was 
hospitalized during active service), depression for a long 
while after his mother's death in 1987 or 1988 but not any 
longer, and a nervous mood.  

In the report of the examination, it was noted that the 
appellant admitted to recently having had psychotic symptoms 
(of hallucinations), and that his recent memory (and 
immediate recall) was impaired but that his remote memory was 
intact.  The examiner stated that he reviewed voluminous 
medical records of the appellant and that the veteran had a 
history of numerous physical and mental diagnoses.  

The examination diagnoses were those of chronic paranoid 
schizophrenia; past history of major depressive disorder, 
currently in remission; and past history of alcohol, cocaine, 
and cannabis abuse, currently in remission.  

The examiner stated that the appellant reported having had 
the psychotic symptoms for 15 to 20 years.  The examiner 
stated that he appeared to have suffered from a depression in 
the late 1980s secondary to his mother's death.  

The examiner opined that it did not appear that the current 
psychiatric condition of chronic paranoid schizophrenia was 
caused or worsened by his gastrointestinal disability.  

The examiner explained, in medical terms, that the 
appellant's psychiatric condition would have occurred whether 
or not he had the gastrointestinal disability.  

The examiner further remarked that the reviewed medical 
records reflected that the appellant had exhibited symptoms 
of depression which had lasted for a number of years, 
probably since 1980 when he first found out about his medical 
condition, and that it was therefore seen in some records 
that he might have had depression related to his weight loss 
and stomach problems suffered in 1980 while in the service.  

The examiner stated that, during the present examination, the 
appellant actually might not have remembered being depressed 
at the time in service, on the basis that there were memory 
problems (he had impaired immediate recall and impaired 
recent memory).  

The examiner also stated that the appellant might have some 
AIDS-related dementia.  In his conclusion, he opined that it 
was at least as likely as not that the appellant had his 
psychiatric condition of depression (which was currently in 
remission) related to his gastrointestinal problems he 
suffered in the early 1980's.  

In a January 2001 decision, the RO determined that the 
appellant was incompetent to handle the disbursement of 
funds, effective the date of the rating decision.  

The Board denied the appellant's claim of service connection 
for an acquired psychiatric disorder in June 2002.  He 
subsequently appealed that decision to the Court.  

In a February 2003 Order, the Court vacated the Board's June 
2002 decision, and remanded this case to the Board for 
readjudication.  The Board remanded the claim for further 
evidentiary development and readjudication in light of the 
Court's directives.  

In an August 2004 letter, the RO requested that the veteran 
identify any additional health care providers who treated him 
for the claimed psychiatric disorder.  He subsequently 
submitted a release form indicating that he had been 
receiving treatment at the Los Angeles VAMC.  

The RO subsequently received the veteran's treatment records 
from the Los Angeles VAMC.  These records reflect that he was 
treated at that facility for a variety of problems between 
February 2004 and March 2005.  In several clinical notes 
dated throughout that period, it was noted that the veteran 
had a history of depression, and that he was experiencing 
active suicidal ideation.  


Analysis

The veteran is seeking service connection for an acquired 
psychiatric disorder.  He essentially contends that the 
claimed psychiatric disorder first manifested while he was 
being treated for a gastrointestinal problem while on active 
duty.  

Alternatively, he contends that it developed secondary to his 
service-connected gastrointestinal disorder manifested by 
irritable bowel syndrome.  

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

At the outset of this discussion, the Board notes that the 
appellant has reported in the past that he believes that he 
has PTSD as a result of military service.  However, there is 
no medical evidence of record indicating that the veteran has 
ever been diagnosed with PTSD.  

In fact, the record reflects that the examining psychiatrists 
who considered such a diagnosis specifically concluded that 
the appellant did meet the criteria for a diagnosis of PTSD.  
For example, the Board notes the reports of the May 1992 VA 
psychiatric examination and the February 1999 fee basis 
psychiatric evaluation in which these examiners essentially 
found that there was no evidence to suggest that he was 
experiencing symptomatology consistent with PTSD.  

Consequently, the Board concludes that the preponderance of 
the evidence is against finding that the veteran has PTSD as 
a result of his military service.  

Furthermore, the record reflects that the October 2000 fee-
basis examiner found that the current psychiatric disability 
picture was complicated by the presence of paranoid 
schizophrenia, as well as possible AIDs-related dementia.  
However, the examiner specifically found that the paranoid 
schizophrenia was not related to military service, and had 
not been caused or worsened by his service-connected 
gastrointestinal disability.  

Therefore, the Board also concludes that the preponderance of 
the evidence is against finding that the veteran has paranoid 
schizophrenia that is related to military service or a 
service-connected disability.  

The Board will next turn to the question of whether the 
veteran has an acquired psychiatric disorder other than PTSD 
or paranoid schizophrenia that is related to his military 
service or a service-connected disability.  

In this regard, the Board concludes that the preponderance of 
the evidence is against finding that the appellant has an 
acquired psychiatric disorder that is directly related to his 
military service.  

As discussed in detail hereinabove, the service medical 
records are negative for any complaints or treatment for 
psychiatric problems, and examination at separation showed 
his psychiatric condition to be normal.  There is also no 
medical evidence documenting treatment for psychiatric 
problems for approximately eight years after his separation 
from service.  

However, the Board further concludes that there is an 
approximate balance of positive and negative evidence with 
respect to the issue of whether the veteran developed an 
acquired psychiatric disorder secondary to his service-
connected gastrointestinal reaction.  

For example, the Board notes that the appellant has submitted 
several letters from a private psychiatrist, Dr. D.C., in 
support of his claim.  In these letters, the physician 
explained that he first treated the appellant in June 1988, 
and that he was suffering from major depression as a 
maturation of a psychophysiological gastrointestinal 
reaction.  

The appellant also submitted treatment records from Dr. Y.M., 
which show that he was received regular treatment from this 
psychiatrist from 1993 to 1999, and that the psychiatrist 
repeatedly noted a diagnosis of major depression during this 
period.  

The Board also notes the report of the March 1992 VA 
psychiatric examination in which the psychiatrist indicated a 
diagnosis of dysthymia and found that the current psychiatric 
condition appeared to be an emotional response to his chronic 
and active gastrointestinal condition.  

Thereafter, in February 1999, the appellant underwent the 
fee-basis VA examination in which the psychiatrist appeared 
to conclude that the depressive symptoms probably began when 
he first learned about his gastrointestinal disorder.  

The psychiatrist explained that, because his symptoms were 
related to the stressor of having the gastrointestinal 
problems, the disability would have been most appropriately 
diagnosed as an adjustment disorder when it first appeared.  

The psychiatrist further explained that, because his symptoms 
had extended over a great length of time, they now qualified 
for a diagnosis of dysthymic disorder.  The psychiatrist 
noted, however, that his symptoms, although chronic, were not 
of a severity to support a diagnosis of major depressive 
disorder.  

In the report of the subsequent fee-basis examination 
conducted in October 2000, the psychiatrist also concluded 
that it was at least as likely as not that the appellant 
developed major depressive disorder secondary to his service-
connected gastrointestinal disability.  

The Board recognizes that there is evidence of record that 
weighs against a finding that the appellant has an acquired 
psychiatric disorder that developed secondary to a service-
connected disability.  

For example, although the psychiatrist who examined the 
veteran in October 2000 concluded that it was at least as 
likely as not that the appellant developed major depressive 
disorder secondary to his service-connected gastrointestinal 
disability, the examiner also appeared to contradict this 
finding in his own report by also noting that the veteran's 
depression may have started in the late 1980's secondary to 
his mother's death.  

That same psychiatrist further concluded that the major 
depressive disorder was currently in remission, and that his 
current impairment was more attributable to chronic paranoid 
schizophrenia and AIDS-related dementia.  

However, although that psychiatrist found the veteran's major 
depressive disorder to be in remission, subsequent VA 
outpatient treatment records dated throughout 2004 and 2005 
show that examiners continued to note impressions of 
depression throughout that period.  

Furthermore, as discussed in detail hereinabove, there are 
numerous medical opinions of record suggesting that the 
veteran has either dysthymic disorder or major depressive 
disorder secondary to his service-connected gastrointestinal 
disability.  

Thus, while these opinions may contain some inconsistencies 
as to the precise nature and date of onset of the claimed 
psychiatric disorder, the Board concludes that the medical 
evidence of record is at least in relative equipoise in 
showing that the veteran has a current acquired psychiatric 
disorder that developed secondary to his service-connected 
gastrointestinal problem.  

Furthermore, having reviewed the complete record, the Board 
finds that the current disorder is most appropriately 
characterized as dysthymic disorder, which is consistent with 
the diagnosis of the March 1992 VA examiner, and the findings 
of the February 1999 fee-bases psychiatric who determined 
that the veteran's depressive symptoms were not of sufficient 
severity to support a diagnosis of major depressive disorder, 
but were consistent with a diagnosis of dysthymic disorder.  

The Board also believes this conclusion to be consistent with 
the more recent medical evidence of record, which includes 
the report of the October 2000 examination in which the 
psychiatrist noted a diagnosis of major depressive disorder, 
but found it to be in remission, and the VA outpatient 
treatment records that contain numerous notations regarding 
depression, but do not contain specific diagnoses of major 
depressive disorder.  

Thus, by extending the benefit of the doubt to the veteran in 
this case, the Board finds that service connection for 
dysthymic disorder as secondary to the service-connected 
gastrointestinal disorder is warranted.  



ORDER

Service connection for dysthymic disorder as secondary to the 
service-connected gastrointestinal disorder is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


